Title: Order of March, June 1781
From: Washington, George
To: 


                        
                            c.June 1781
                        
                        Order of March for the Right Column of the American Troops
                        who are to move by the Right.
                        
                            
                                 
                                Colo. Scammell
                                 
                                Colo. Sheldon
                                 
                                1st 
                                 
                                Sheldons Infantry
                            
                            
                                
                                
                                
                                
                                
                                2
                                
                                York Levies
                            
                            
                                
                                
                                
                                
                                
                                3
                                
                                Sheldons Cavalry
                            
                            
                                
                                
                                
                                Scammell
                                
                                4
                                
                                Light Infantry
                            
                        
                        N.B.—This is the order of March during night in the day the
                        Cavalry will preceed the Infantry.
                        
                        For the left Column—Marching by the Right on the Sawmill
                        river Road.
                        
                            
                                 
                                Majr Genl Parsons
                                 
                                1st
                                 
                                Van Guard
                                 
                                
                                 
                                
                            
                            
                                
                                
                                
                                2
                                
                                a field piece
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                3
                                
                                first Cont. Brigade
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                4
                                
                                Secd Cont. Brigade
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                     5 
                                
                                
                                a field piece
                                
                                
                                
                                
                            
                            
                                
                                Majr Genl Lincoln
                                
                                6
                                
                                 a field piece 
                                
                                7
                                
                                first Massts
                            
                            
                                
                                Brigade
                                
                                
                                
                                
                                
                                 8
                                
                                Second Do Do
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                     9 
                                
                                
                                a field piece
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                     10 
                                
                                
                                Sappers & Miners
                            
                            
                                
                                Majr Genl Howe
                                
                                
                                
                                
                                
                                11
                                
                                Field piece
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                12
                                
                                New Hamp Brige
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                13
                                
                                 third Mass Do 
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                14
                                
                                Twelve pounder
                            
                            
                                
                                
                                
                                15
                                
                                Intrenchg Tools—Bat Horses, Canteens &ca.
                            
                            
                                
                                
                                
                                16
                                
                                Rear Guard
                                
                                
                                
                                
                            
                        
                        The spare ammunition of each division is to be in the rear of the division it belongs to.

                    